In a proceeding for permission to administer electroconvulsive therapy to a patient without his consent, the patient appeals from an order of the Supreme Court, Queens County (Price, J.), dated January 2, 2002, which, after a hearing, granted the petition.
Ordered that the order is reversed, as a matter of discretion in the interest of justice, without costs or disbursements, and the matter is remitted to the Supreme Court, Queens County, for further proceedings in accordance herewith.
The Supreme Court improvidently exercised its discretion in denying the appellant’s application for the appointment of an independent psychiatric expert (see Judiciary Law § 35 [4]; Matter of Kings Park Psychiatric Ctr., 204 AD2d 724).
Therefore, as a matter of discretion in the interest of justice, we remit this matter to the Supreme Court, Queens County, for the appointment of an independent psychiatric expert. We are satisfied that the circumstances of this case, particularly the appellant’s diagnosis of paranoid schizophrenia and history *607of autism and mild mental retardation, indicate the need for such an expert. Only after the expert has provided the court with a second opinion should it be determined “whether the proposed treatment is narrowly tailored to give substantive effect to the [appellant’s] liberty interest” (Rivers v Katz, 67 NY2d 485, 497). Florio, J.P., S. Miller, Schmidt and Cozier, JJ., concur.